Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The Written Opinion issued Jan. 26, 2018 cites Zahuranec et al. (USP 7,694,383) as reading on claim 1. However, Zahuranec et al. disclose a vacuum cleaner having a wand 22, a floor unit 20 coupled to the second end of the wand 22 and a bag filter 24 coupled to the floor unit and the upper end of the wand 22, and does not teach or suggest a dust cup as part of the floor unit, as defined in claim 1. Regarding claim 18, the prior art of record fails to teach or suggest a sweeper unit including a dust cup along the sweeper unit air path in combination with the other elements of claim 18 or that the sweeper brush roll and bare flor brush roll having different characteristics. Regarding claim 21, the prior art of record fails to teach or suggest a sweeper unit configured for use in a brush only mode or a suction and brush roll mode, in combination with the other elements of the claim.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Redding/Primary Examiner, Art Unit 3723